TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 2, 2020



                                     NO. 03-19-00446-CV


                                  Paul Alvarado, Appellant

                                               v.

                               ZMI Investments LLC, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on June 24, 2019. Having reviewed

the record, the Court holds that Paul Alvarado has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.